       Case 5:17-md-02773-LHK Document 776 Filed 10/12/18 Page 1 of 1



 1   Kalpana Srinivasan (237460)
     SUSMAN GODFREY L.L.P.
 2   1900 Avenue of the Stars, Suite 1400
     Los Angeles, CA 90067
 3
     Telephone: (310) 789-3100
 4   Facsimile: (310) 789-3150
     Email: ksrinivasan@susmangodfrey.com
 5
     Joseph W. Cotchett (36324)
 6   COTCHETT, PITRE & McCARTHY, LLP
     840 Malcolm Road, Suite 200
 7
     Burlingame, CA 94010
 8   Telephone: (650) 697-6000
     Facsimile: (650) 697-0577
 9   Email: jcotchett@cpmlegal.com
10   Plaintiffs’ Co-Lead Counsel
11
     Additional counsel in the signature block
12
                                UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN JOSE DIVISION
15

16

17   IN RE: QUALCOMM ANTITRUST                     Case No. 5:17-md-02773-LHK
     LITIGATION
18                                                 The Honorable Lucy H. Koh

19                                                 ADDITIONAL EXHIBITS TO JOINT
                                                   ADMINISTRATIVE MOTION TO FILE
20                                                 UNDER SEAL

21
                                                   Trial: June 24, 2019
22

23

24

25

26
27

28
                                                                     Case No. 5:17-md-02773-LHK
                          JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL
     6106779v1/015494
